UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


BRANDON GUY BRYANT, a minor by         
his Guardian Ad Litem, Pamela
Bryant,
                Plaintiff-Appellant,
                 v.                                No. 02-1057

JO ANNE BARNHART, Commissioner
of Social Security,
                 Defendant-Appellee.
                                       
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                James C. Fox, Senior District Judge.
                           (CA-00-11-7-F)

                      Submitted: January 23, 2003

                        Decided: April 16, 2003

       Before WILKINS, Chief Judge, and TRAXLER and
                 GREGORY, Circuit Judges.



Affirmed by unpublished opinion. Judge Gregory wrote the opinion,
in which Chief Judge Wilkins and Judge Traxler joined.


                             COUNSEL

William L. Davis, III, Lumberton, North Carolina, for Appellant.
John Stuart Bruce, United States Attorney, Barbara D. Kocher, Assis-
tant United States Attorney, Anne M. Hayes, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.
2                        BRYANT v. BARNHART
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

GREGORY, Circuit Judge:

   Brandon Guy Bryant, a minor, appeals the decision of the United
States District Court for the Eastern District of North Carolina affirm-
ing the denial of Supplemental Social Security Income benefits by the
Commissioner of Social Security. For the reasons that follow, we
affirm.

                                   I.

   Brandon’s request for Supplemental Social Security Income
("SSI") benefits followed a history of emotional and behavioral diffi-
culties. Born on July 1, 1986, Brandon was 12 years old at the time
of his administrative hearing, and had received psychological care for
approximately two years. His treating physician was Dr. Beyer of the
Behavioral Medicine Center. During this time, Brandon had been
diagnosed with attention deficit hyperactivity disorder ("ADHD") and
depression, which were treated with Ritalin and Prozac. Although his
condition responded well to these medications, Brandon suffered
occasional setbacks. Overall, Brandon’s academic performance, intel-
ligence testing, psychological and behavioral reviews present a mixed
record of normal functioning in some areas combined with meaning-
ful limitations in others. In addition to his psychological care, Bran-
don was placed in a special academic environment for challenged
children, which was coordinated by Shirley Stallings. Upon filing his
application for SSI benefits, Brandon was examined by two state
experts, Drs. Kay and Barry, who concluded that Brandon did not
meet the thresholds for functionally based disability.

   Brandon’s mother, Mrs. Pamela Bryant ("Mrs. Bryant"), filed the
application for Supplemental Social Security Income ("SSI") benefits
on her son’s behalf on March 24, 1997, alleging the existence of a
disability beginning March 28, 1997 due to ADHD and depression.
                         BRYANT v. BARNHART                           3
After denial by the Commissioner of Social Security
("Commissioner"), which was upheld on review by an Administrative
Law Judge ("ALJ"), and affirmed on appeal to the Appeals Council
of the Social Security Administration, Brandon appealed the final
administrative decision to the district court. The district court
affirmed the ALJ’s decision and dismissed the action on the plead-
ings. Brandon now seeks our review of the ALJ and district court
holdings. For the reasons to follow, we deny this appeal and affirm
the decision of the district court.

                                  II.

   This Court has the authority to review the Commissioner’s denial
of social security benefits under the Social Security Act, 42 U.S.C.
§ 405(g). "Under the Social Security Act, [a reviewing court] must
uphold the factual findings of the Secretary if they are supported by
substantial evidence and were reached through application of the cor-
rect legal standard." Mastro v. Apfel, 270 F.3d 171, 176 (4th Cir.
2001) (quoting Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996)).
The substantial evidence rule is far more deferential than de novo: "it
consists of more than a mere scintilla of evidence but may be some-
what less than a preponderance." Mastro, 270 F.3d at 176 (citation
omitted). "In reviewing for substantial evidence, [the court should
not] undertake to re-weigh conflicting evidence, make credibility
determinations, or substitute [its] judgment for that of the Secretary."
Id. (quoting Craig, 76 F.3d at 589). Finally, we review the ALJ’s con-
clusions of law de novo. Island Creek Coal Company v. Compton,
211 F.3d 203, 208 (4th Cir. 2000).

                                  III.

   This appeal presents two issues. First, we must determine whether
the ALJ’s decision was supported by substantial evidence. Second,
we must determine whether the ALJ applied the correct standards of
law in reaching his decision. We shall address each of these issues in
turn.

                                  A.

   In order to qualify for SSI benefits under the Social Security Act,
a claimant must qualify as disabled. Pursuant to 42 U.S.C.
§ 1382c(a)(3)(C)(i):
4                           BRYANT v. BARNHART
        [A]n individual under the age of 18 shall be considered dis-
        abled for the purposes of this subchapter if that individual
        has a medically determinable physical or mental impair-
        ment, which results in marked and severe functional limita-
        tions, and which can be expected to result in death or which
        has lasted or can be expected to last for a continuous period
        of not less than 12 months.

42 U.S.C. § 1382c(a)(3)(C)(i) (2000).1 Under Social Security Admin-
istration guidelines the Commissioner must follow a set order in eval-
uating a disability claim. 20 C.F.R. § 416.924 (1997). First, the
Commissioner must determine whether the claimant has engaged in
substantial gainful activity. Id. Second, if the claimant has not
engaged in such activity, the Commissioner must consider the claim-
ant’s physical or mental impairments to determine whether such
impairments are severe. Id. Third, if the impairment is severe, the
Commissioner then determines whether the impairment meets, medi-
cally equals, or is functionally equal to a listed impairment. Id.
Finally, and only when the Commissioner finds such an equivalency,
is the impairment’s duration considered. Id.

   In this case, the ALJ determined that Brandon had not engaged in
substantial gainful activity and that his impairments were severe for
purposes of the sequential analysis. Accordingly, the ALJ turned to
the questions of whether these severe impairments met, were medi-
cally, or functionally equivalent to the level of severity specified in
    1
    Appellant assigns error to the district court’s reliance upon provisions
of the Code of Federal Regulations in effect in 2000, rather than those
in effect at the time of the Administrative Law Judge’s decision. Appel-
lant is correct to argue that under the applicable regulations, a claimant’s
case should be reviewed under the rules in effect at the time of the final
administrative decision. Supplemental Security Income, Determining
Disability for a Child Under Age 18, 65 Fed. Reg. 54747, 54751 (Sep-
tember 11, 2000). However, a comparative review of the 1997 and 2000
versions of the regulations cited by the district court reveals that, in the
only instance in which a change occurred, that change incorporated a
Social Security Ruling upon which both the ALJ and district court had
relied in reaching their decisions. Hence, the incorporation of the ruling
in no way changed the applicable standard of legal review and rendered
harmless any error that might have resulted thereby.
                         BRYANT v. BARNHART                            5
Appendix 1 to Subpart P of the Social Security Regulations, No. 4.
Here, the ALJ found that Brandon’s limitations did not meet, nor
were they medically equal to a listed impairment.

   Given the absence of medical equivalence, the Commissioner next
considered functional equivalence. Here, the Commissioner assesses
all functional limitations caused by the impairment to determine
whether the impairment is functionally equivalent in severity to any
listed impairment that includes disabling functional limitations in its
criteria. 20 C.F.R. § 416.926a(a) (1997). At issue in the present case
is the ALJ’s analysis of the genre known as "broad areas of develop-
ment or functioning." Here, as opposed to considering limitations
upon specific activities such as walking, the Commissioner is directed
to examine broader areas of functioning. These functions are:
1) cognition/communication; 2) motor; 3) social; 4) personal; and 5)
concentration, persistence and pace ("CPP"). 20 C.F.R. § 416.926a(c)
(5)(v) (1997). To qualify as functionally limited, the claimant must
display either "marked" limitations in two of these areas or an "ex-
treme limitation" in one area. 20 C.F.R. § 416.926a(c) (1997). A
"marked" limitation for an individual in Brandon’s age range seri-
ously interferes with the child’s ability to function in that area. 20
C.F.R. § 416.926a(c)(3)(i) (1997). A limitation is "extreme" when it
renders the individual incapable of meaningful function in that area.
20 C.F.R. § 416.926a(c)(3)(ii) (1997). The ALJ determined that none
of Brandon’s functional limitations met the threshold necessary to
qualify for SSI benefits. Specifically, the ALJ determined:

    The claimant is moderately limited in the area of concentra-
    tion, persistence, and pace and is moderately limited in the
    area of social functioning . . . . He is slightly less than mod-
    erately limited in the area of communicative/cognitive func-
    tioning . . . . The claimant does not appear to have any
    problems with motor functioning . . . . In addition, he does
    not appear to have any significant limitation in the area of
    personal functioning/development.

Hence, the question presented for review is whether these conclusions
were supported by substantial evidence.

  Although Brandon certainly suffers meaningful limitations, and
while reasonable minds might differ in applying the functionality
6                         BRYANT v. BARNHART
analysis outlined above, there is substantial evidence in the record to
support the ALJ’s conclusion. Brandon argues that the ALJ based his
conclusion "almost exclusively" upon the expert non-treating physi-
cian evaluations performed by Drs. Kay and Barry. As the district
court correctly found, this argument is entirely without merit. The
ALJ’s decision contains an ample and thorough discussion of Bran-
don’s supporting evidence. The ALJ reviewed and discussed Bran-
don’s medical records, his mother’s testimony and evidentiary
submissions, reports by teachers and other corroborative evidence
submitted on his behalf. In addition to discussing the non-treating
expert reports, the ALJ evaluated the records of Brandon’s treating
physician and therapist, Dr. Beyer and Mr. Dennis Goodwin. Hence,
there is no basis in the record to support an allegation of blind or
exclusive reliance upon the non-treating expert reports.

   The ALJ first found that Brandon suffered from an underlying
impairment that could reasonably cause the symptoms alleged and
found credible the supporting testimony offered at the hearing. How-
ever, under the applicable standards requiring the Commissioner to
evaluate claims in light of the ameliorative effects of medication, the
ALJ determined that Brandon’s limitations did not meet or medically
equal a listed impairment. As noted above, substantial evidence
reveals the improvement of Brandon’s condition after receiving
Ritalin and Prozac. These improvements were noted by Brandon’s
mother, teachers and in his treating physician records.

   The central area of controversy in this case lies in the determina-
tion of whether Brandon established "broad area" functional limita-
tion sufficient to qualify as disabled. There is substantial evidence to
support the ALJ’s finding that he did not. Brandon’s greatest difficul-
ties lay in the areas of social functioning and CPP.2 However, even
    2
    The ALJ also addressed the other "broad areas" of functioning. There
was little evidence of motor skill deficiency, as evidenced by Brandon’s
success in baseball, where he made the all-star team. In the area of cogni-
tion/communication, the record indicated slightly less than moderate lim-
itation. Here, the ALJ considered Brandon’s good IQ scores and
academic reports regarding his effective communication. Finally, the
record does not indicate any meaningful limitation in personal function-
ing, even though Brandon requires some degree of supervision to com-
plete tasks, such as cleaning and food preparation.
                         BRYANT v. BARNHART                            7
in these trouble areas, he made significant progress after beginning
treatment with Ritalin and Prozac. For example, Ms. Strickland’s fifth
grade report noted the student’s effective communication skills, abil-
ity to follow directions, sustain focus and maintain successful peer
relations. Brandon then ended the school year by making the honor
roll. Although he clearly ran into frequent disciplinary trouble during
the following year, Brandon’s evaluations contained mixed impres-
sions. For example, the report prepared by Ms. Stallings near the end
of Brandon’s sixth academic year indicated occasional problems with
peer social interactions, difficulties with extended focus and difficulty
comprehending too many messages at once. However, the same
report also noted Brandon’s ability to work fairly well in a structured
setting, participate appropriately in class and communicate with his
peers. Id.

   Brandon places great emphasis upon the second report prepared by
Ms. Stallings and her multi-disciplinary team. This report, prepared
only one month later, noted consistent problems with peer relation-
ships, poor socialization and a lack of proper judgment in social situa-
tions. Id. The report used terms such as "always" and "frequent" in
describing the incidence of many of the behaviors associated with
Brandon’s impairments. Id. Brandon’s brief lists the dictionary defini-
tions of these terms and attempts to equate them with the meaning of
"marked" and "extreme" limitations under the regulatory guidelines.
However, as discussed above, the terms are defined in the guidelines
and carry precise meanings. There is no basis to suggest that Brandon
suffers an extreme limitation, and is therefore incapable of any mean-
ingful function in any given area. Brandon may have suffered limita-
tions that seriously interfered with his ability to function in a broad
area, but reasonable minds could differ as to this conclusion.

   Finally, the record of Brandon’s treating physician and therapist,
Dr. Beyer and Mr. Goodwin, does not offer dispositive proof of dis-
ability. A review of these records indicates mixed evidence of both
progress and setbacks. For example, Dr. Beyer notes satisfaction with
the patient’s responses to Ritalin and Prozac, as well as Mrs. Bryant’s
positive feedback regarding her son’s behavior. Of course, these
records also note Bryant’s frequent behavioral problems and emo-
tional difficulties. As the non-treating experts concluded after their
8                        BRYANT v. BARNHART
review of the medical records, there is no clear proof of disability as
defined under the guidelines.

   In light of the ample evidence of progress and responsiveness to
medication, there is substantial evidence to support the ALJ’s denial
of disability. The ALJ’s decision considered all relevant evidence in
the record and did not, as Brandon suggests, place undue weight upon
any individual opinion. Again, there is much evidence of problematic
behavior, but not enough to satisfy the exigencies of the Social Secur-
ity Act.

                                  B.

   As a second assignment of error, Brandon argues that the ALJ
placed undue weight upon the non-treating expert reports. Brandon
also argues that the ALJ ignored important evidence provided in intel-
ligence testing and special education reports. As discussed above,
these arguments rest upon the invalid factual premise that Dr. Beyer’s
records establish a clear case of disability under the Act. In fact, the
medical records are mixed; they present evidence both of improve-
ment in response to medications as well as evidence of recurring
functional limitation. Hence, the record reveals no true conflict — and
accordingly there is no undue weighing by the ALJ in favor of one
side over the other — between the treating and non-treating physician
evidence.

   The ALJ considered these reports and test results in light of the
entire record and reached a conclusion regarding their probative value
supported by substantial evidence. Appellant is indeed correct in cit-
ing the rule that treating physician evidence must receive special con-
sideration. See, e.g., Smith v. Shweiker, 795 F.2d 343, 345-46 (4th
Cir. 1986) ("While the Secretary is not bound by the opinion of a
claimant’s treating physician, that opinion is entitled to great weight
for it reflects an expert judgment based on a continuing observation
of the patient’s condition over a prolonged period of time. Therefore,
it may be disregarded only if there is persuasive contradictory evi-
dence.") (citing Mitchell v. Schewiker, 699 F.2d 185, 187 (4th Cir.
1983)). With respect to non-treating source opinions, the ALJ must
follow SSA rules requiring consideration of the background and
expertise of the experts, the supporting evidence in the record for the
                        BRYANT v. BARNHART                          9
opinions and the consistency of the opinions. Social Security Ruling
96-6p, 1996 WL 374180, 1. Additionally, the ALJ must explain the
weight accorded to non-treating sources. Id. What emerges from this
scheme is a special consideration of treating physician opinion, but
not blind adherence where contrary evidence is proffered. However,
here again, we are presented with no such deliberative dilemma, as
the record does not present a clash between Dr. Beyer’s records and
those of the non-treating sources. Hence, there is no true conflict of
opinion to weigh and resolve.

                                 IV.

   The ALJ and district court’s findings regarding Brandon’s disabil-
ity status were clearly supported by substantial evidence. Further-
more, the ALJ applied the correct legal analysis to the disability
determination and accorded appropriate weight where due. We there-
fore affirm the denial of benefits.

                                                         AFFIRMED